DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-6) in the reply filed on February 7, 2022 is acknowledged.  The traversal is on the ground(s) that the Office Action has failed to satisfy the burden of showing that the grout material of claim 1 can be made by another materially different process from the method of claim 7. The Applicant asserts that the product of independent claim 1 cannot be produced by “granulated grouting material can be prepared by adding sand and bentonite powder to water in a beaker, mixing the mixture with a stirrer, drying the mixture and followed by heat treatment to obtain the granules.” Additionally, Applicant asserts that the product of claim 1 can only be produced by “placing sand particles in an industrial mixer and stirring the sand particles with graphite powder and a hydraulic inorganic binder, then water is sprayed onto the sand particles with the mixture of graphite powder and hydraulic inorganic binder” (Applicant remarks, pg. 5). This is not found persuasive because  the product of independent claim 1 can be materially produced by the alternative method recited in the restriction, where mixing the bentonite powder and the sand particles in water in a beaker and stirring would inherently cause a coating to form around the sand particles. Emphasis added. Additionally, the grout material can be produced by processes mixing sand bentonite powder and water in a container and stirring the mixture and drying the mixture; mixing sand graphite powder and hydraulic inorganic binder in an industrial mixer and spraying water on the mixture; or spray coating the mixture of graphite powder and hydraulic inorganic binder on sand particles. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 7, 2022.

Specification
The abstract of the disclosure is objected to because of undue length – the abstract of the present invention exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (KR1791990B1, hereinafter referred to as Dong).
	Regarding claim 1, Dong teaches a grout material for heat transfer comprising (Pg. 2, Para 2, grouting bead for an underground heat exchanger):
	a sand particle (Pg. 3, Para 8, silica sand);
	an outer layer coated on a surface of an individual sand particle (Pg. 3, Para 8, forming beads on the… surface of silica sand),
	wherein the outer layer is composed of a mixture of graphite powder (Pg. 3, Para 9, secondary coating layer made of graphite) and a hydraulic inorganic binder (Pg. 7, Para 7, alumina cement based inorganic binder).
	Regarding claim 2, Dong teaches wherein the hydraulic inorganic binder is selected from the group consisting of cement, gypsum, and sodium silicate (Pg. 7, Para 7, alumina cement based inorganic binder).
	Regarding claim 3, Dong teaches wherein the hydraulic inorganic binder is cement (Pg. 7, Para 7,  alumina cement based inorganic binder).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (KR1791990B1, hereinafter referred to as Dong) as applied to claim 1 above, and further in view of Galer et al. (US 4488909, hereinafter referred to as Galer).
Regarding claim 4, Dong teaches or discloses a cement that is an alumina-based cement (Pg. 7, Para 7, alumina based cement based inorganic binder). However, Dong does not expressly teach that the alumina-based cement is rapid setting. Galer teaches a rapid setting cement. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the present invention to include an alumina-based rapid setting cement. One having ordinary skill in the art would have been motivated to include a rapid setting alumina-based cement in grout material because the fast setting characteristics of high alumina cement are present by including very fine aluminate particles (Col. 3 ln. 46-51). Therefore, grout material including a hydraulic inorganic binder that includes an alumina-based cement well rapidly set when mixed with water.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (KR101791990B1, hereinafter referred to as Dong).
Regarding claim 5, Dong teaches or discloses that the graphite powder in the outer layer is 5 to 45 parts by weight (Pg. 5, Para. 11, 5 to 45 parts by weight graphite). A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). One having ordinary skill in the art at the time of the effective filing date of the present invention would have found it obvious to include graphite powder in the outer layer in the amount of 0.1 to 10 wt% of the total weight of the sand particle. 
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (KR1791990B1, hereinafter referred to as Dong) as applied to claim 1 above, and further in view of Deets et al. (US 38619229, hereinafter referred to as Deets).
	Regarding claim 6, Dong teaches or discloses using a hydraulic inorganic binder coating a sand particle (. However, Dong does not expressly teach the weight percentage of the hydraulic inorganic binder coating a sand particle. Deets teaches or discloses a shrinkage-compensating grout. Furthermore, Deets teaches or disclose a 2-9 wt% of calcium aluminate (Col. 4, Table 1, preferred range in pats shrinkage-compensating). A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Alternatively, a prima facie case of obviousness exists where the claimed ranges or amount do not overlap with the prior are but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 224 USPQ 773, 779 (Fed. Cir. 1985). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the present invention to incorporate in an outer layer of the grouting material to include 1 to 10 wt% hydraulic inorganic binder. One of ordinary skill in the art would have been motivated to include a wt% of 2-9 wt% a hydraulic inorganic binder as taught by Deets, where ”the expansive potential of the shrinkage-compensating concrete is optimized in a relatively short curing period of 3-4 days” (Col. 2, ln. 45-47).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731